—Judgment unanimously affirmed. Memorandum: County Court dismissed one of four counts against defendant based upon transactional immunity. Because defendant did not give any testimony regarding the other counts before the Grand Jury, he was not entitled to transactional immunity on those counts (see, Matter of Rush v Mordue, 68 NY2d 348, 356; CPL 50.10 [1]). (Appeal from Judgment of Steuben County Court, Brad*1027street, J. — Grand Larceny, 4th Degree.) Present — Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.